DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2015 113 836 A1 to Daub (see translation).

Regarding claim 1, Daub discloses a lateral shock absorber comprising: a protective fender (20a, Fig.1) pivoted to a base (16a) of a child car safety seat and pivotally switchable between a folded state or an unfolded state relative to the child car safety seat (figures do not show the shock absorber folded, See Paragraph [0020] of 
Regarding claim 10, further comprising a resilient component (30 is a resilient component; paragraph [0011] and [0012]) for biasing the protective fender to switch to the unfolded state.  
Regarding claim 27, Daub discloses a child car safety seat comprising: a base (16a); and at least one lateral shock absorber (20a), the at least one lateral shock absorber comprising: a protective fender (22a) pivoted to the base (26a is pivoted to the base of the absorber which is inserted into the base) and pivotally switchable between a folded state or an unfolded state relative to the base (figures do not show the shock absorber folded, See Paragraph [0020] of translation), the protective fender comprising a driving block (26a), a supporting block (30a) and a combining assembly (44a), the driving block being pivoted to the base (26a is pivoted to the base of the absorber which is inserted into the base), and the supporting block being pivoted to the driving block (44a) and engaging with the driving block by the combining assembly (44a); and a locking mechanism (See Paragraph [0020])  for selectively engaging with the protective 
Regarding claim 28, wherein the base comprises at least one connecting portion (base portion of 20a which is inserted into the base of the seat), and the at least one lateral shock absorber is pivoted to the at least one connecting portion (26a is pivotally connected to the base).  
Regarding claim 29, wherein a first recess is formed on an upper end of the at least one connecting portion for installing an end of the resilient component (recess of base of Figure 2, into which 30 is inserted).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 113 836 A1 to Daub.

Regarding claim 33, Daub does not disclose the details of the locking mechanism, specifically further comprising an operating component connected to the locking mechanism for driving the locking mechanism to disengage from the protective fender.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the locking mechanism of Daub with a means for operating the locking mechanism so to allow a user to fold and unfold the lateral shock absorber of the child car safety seat. Providing a locking mechanism with a means to operate the lock is notoriously well known in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,857,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.

Allowable Subject Matter
Claims 2-9, 11, 12-26, and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or render obvious the details of the lateral shock absorber, specifically details of the locking mechanism or details of the resilient component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635